315 F.3d 1143
MONTANA RIGHT TO LIFE ASSOCIATION; Montana Right to Life Political Action Committee; Julie Daffin, President of Montana Right to Life Association, Plaintiffs-Appellants,v.Robert EDDLEMAN, in his official capacity as County Attorney for Stillwater County, Montana, and as a representative of the class of County Attorneys in the State of Montana, et al., Defendant-Appellee.
No. 00-35924.
United States Court of Appeals, Ninth Circuit.
Filed January 9, 2003.

1
Eric C. Bohnet, James Bopp, Jr., Bopp, Coleson & Bostrom, Tere Haute, IN, Kenneth H. Gray, Jackson & Rice, Helena, MT, for Plaintiff-Appellant.


2
Brian M. Morris, Helena, Attorney General's Office, Sarah A. Bond, Office of the Attorney General, Helena, MT, for Defendant-Appellee.


3
Before: ALARCON and SILVERMAN, Circuit Judges, and TEILBORG, District Judge.*

ORDER

4
The Opinion filed September 24, 2002, slip op. 14863, and appearing at 306 F.3d 874 (9th Cir.2002), is withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.



Notes:


*
 The Honorable James A. Teilborg, United States District Judge for the District of Arizona, sitting by designation